Citation Nr: 1523786	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected right hip femoroacetabular impingement with degenerative joint disease.

2.  Entitlement to service connection for type II diabetes mellitus with erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1999 to April 2000, from February 2002 to January 2003, from November 2003 to November 2004, and from September 2008 to March 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at a videoconference hearing in April 2015.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  
The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diabetes mellitus manifested within one year of his separation from active duty in November 2004, and the evidence shows that his erectile dysfunction is related to his diabetes mellitus.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Erectile dysfunction is proximately due to, the result of, or aggravated by service-connected type II diabetes mellitus. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from November 2003 to November 2004. His service treatment records show that he underwent a post-deployment assessment in October 2004; however, that assessment did not reference diabetes mellitus or high glucose levels.  

In July 2005, the Veteran underwent laboratory testing with his private primary care physician, Dr. L.W. (initials used to protect privacy), which revealed a high glucose level.  The Veteran was then reported to have new onset diabetes mellitus at a follow-up appointment with Dr. L.W. in February 2006.  At that time, his physician discussed diet modification and exercise and prescribed metformin for the Veteran's diabetes mellitus.  The Board notes that such treatment for diabetes mellitus would qualify the Veteran for a compensable evaluation under the rating schedule.

The Veteran later underwent a VA examination in January 2012 in connection with his claim.  That examiner confirmed a diagnosis of diabetes mellitus and reported a 2004 diagnosis date.  However, that examiner also noted that he had not reviewed medical records dated in 2004 and cited only to a 2006 laboratory report.  The Board finds that this examination has limited probative value, as the examiner did not review all of the Veteran's medical records, did not mention the 2005 glucose test results, and did not provide a medical opinion with regard to the etiology of the Veteran's diabetes mellitus.  However, the examiner did state that the Veteran's erectile dysfunction was at least as likely as not related to his diabetes mellitus, and the Board finds no evidence of record to the contrary.  

In April 2015, the Veteran's primary care physician, Dr. L.W., submitted a medical in which she stated that she had treated the Veteran for approximately 12 years.  She also indicated that the Veteran was diagnosed with diabetes mellitus in July 2005 and noted that the Veteran had not shown any signs of elevated blood sugars prior to that date.  Thus, her letter establishes that the Veteran was diagnosed with diabetes mellitus in July 2005, which was less than one year of his separation from active service in November 2004.

Accordingly, the Board finds that the evidence of record shows that the Veteran's diabetes mellitus manifested to a compensable degree within one year of separation from service.  As such, service connection for type II diabetes mellitus is warranted.  Moreover, the evidence shows that the Veteran's erectile dysfunction is secondary to his diabetes mellitus, and therefore, service connection is warranted on a secondary basis.



ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for erectile dysfunction is granted.




REMAND

The Board finds that a remand is necessary in order to provide the Veteran with an adequate VA examination for his sleep apnea claim.  The Veteran has provided testimony that he was exposed to smoke from waste and garbage fires during his deployments, which worsened his sleep apnea.  Alternatively, the Veteran has stated that his sleep apnea worsened after his service-connected right hip disability inhibited his ability to exercise and caused him to gain weight.  The Veteran's medical records do show that he reported being exposed to smoke and fuel in a 2004 post-deployment assessment.  He has also been granted service connection for right hip femoroacetabular impingement with degenerative joint disease.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his sleep apnea.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.
 
2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should notes that the Veteran had four periods of active duty service.  He or she should then address the following:

a)  Did the Veteran clearly and unmistakably have sleep apnea prior to his period of active duty service from September 1999 to April 2000?

If so, he or she should state whether there was an increase in the severity of the preexisting disorder during that period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In rendering this opinion, the examiner should address any possible environmental exposures during service.

b)  If the examiner determines that the current disorder did not clearly and unmistakably preexist that period of service or that it was not aggravated therein, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea had its onset during the period of active duty from September 1999 to April 2000 or is otherwise related thereto, to include any environmental exposures. 

c)  If the examiner answers the preceding questions in the negative, he or she should state whether the Veteran's sleep apnea clearly and unmistakably preexist his period of active duty service from February 2002 to January 2003.  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during that period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In rendering this opinion, the examiner should address any possible environmental exposures during service.

d)  If the examiner determines that the current disorder did not clearly and unmistakably preexist that period of service or that it was not aggravated therein, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea had its onset during the period of active duty from February 2002 to January 2003 or is otherwise related thereto, to include any environmental exposures. 

e)  If the examiner answers the preceding questions in the negative, he or she should state whether the Veteran's sleep apnea clearly and unmistakably preexist his period of active duty service from November 2003 to November 2004.  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during that period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In rendering this opinion, the examiner should address any possible environmental exposures during deployment, such as smoke, fuel, and/or burning waste and garbage. 

f)  If the examiner determines that the current disorder did not clearly and unmistakably preexist that period of service or that it was not aggravated therein, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea had its onset during the period of active duty from November 2003 to November 2004 or is otherwise related thereto, to include any environmental exposures during deployment, such as smoke, fuel, and/or burning waste and garbage. 

g) If the examiner answers the preceding questions in the negative, he or she should state whether the Veteran's sleep apnea clearly and unmistakably preexist his period of active duty service from September 2008 to March 2011.  If so, he or she should state whether there was an increase in the severity of the preexisting disorder during that period of service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  In rendering this opinion, the examiner should address any possible environmental exposures during service.

h)  If the examiner determines that the current disorder did not clearly and unmistakably preexist that period of service or that it was not aggravated therein, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea had its onset during the period of active duty from September 2008 to March 2011or is otherwise related thereto, to include any environmental exposures during deployment, such as smoke, fuel, and/or burning waste and garbage. 

i)  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current sleep apnea was caused by or permanently aggravated by his service-connected right hip disability.  In rendering this opinion, the examiner should address the Veteran's contention that his right hip disability inhibited his ability to exercise and caused him to gain weight.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


